880 F.2d 414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerome MATHIS, Petitioner-Appellant,v.Arthur TATE, Respondent-Appellee.
No. 88-4115.
United States Court of Appeals, Sixth Circuit.
July 28, 1989.

Before WELLFORD and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This Ohio prisoner, proceeding with counsel, appeals the district court's order dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jerome Mathis sought habeas corpus relief in reference to a judicial determination that he was a probation violator whereupon he was sentenced to a term of imprisonment.  Petitioner essentially sought relief on miscellaneous due process grounds claiming inadequate notice of the charges and incompetency to stand trial and on the additional ground that he was denied effective assistance of counsel.


3
The case was submitted to a magistrate who recommended that the petition for habeas corpus be dismissed.  The district court reviewed the case de novo in light of petitioner's objections to the magistrate's report.  The court adopted the report and dismissed the petition.


4
Upon review, we find no error.


5
Accordingly, for the reasons set forth in the district court's memorandum and order dated October 31, 1988, we hereby affirm the order of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.